Judgment unanimously affirmed. Memorandum: It was in the trial court’s discretion to grant an *1093order excluding witnesses from observing the trial, and the fact that a witness might have disobeyed such order does not disqualify the witness from testifying (see, People v Cody, 182 AD2d 1089 [decided herewith]; People v Lloyde, 106 AD2d 405; see also, Richardson, Evidence § 462, at 451 [Prince 10th ed]). Defendant’s remaining contentions, including his claim that he was denied a fair trial by prosecutorial misconduct on cross-examination and summation, were not preserved for review (see, CPL 470.05 [2]), and we decline to reach them in the interest of justice (see, CPL 470.15 [6]; People v Brooks, 163 AD2d 864, lv denied 76 NY2d 984). (Appeal from Judgment of Supreme Court, Erie County, Marshall, J. — Robbery, 1st Degree.) Present — Denman, P. J., Green, Pine, Balio and Fallon, JJ.